Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20080137908A1 to Stein et al. (hereinafter “Stein”) that was filed on 12-6-2007 and in further in view of United States Patent Application Pub. No.: US20190114493A1 to Ewert filed in 2017. 

    PNG
    media_image1.png
    317
    839
    media_image1.png
    Greyscale

In regard to claim 1, and 11, Stein discloses “1. (new) A method of labeling and categorizing attributes of traffic signs for controlling an autonomous vehicle, the method comprising:  (see claims 1-12 and the abstract where the detection and classification of a traffic sign is used for a driver assistance function) 

    PNG
    media_image2.png
    897
    776
    media_image2.png
    Greyscale
 receiving, by one or more processors, sensor data captured by a perception system of the autonomous vehicle, the perception system including a plurality of sensors, (see FIG.5 where the image sensor detects an image and tracks the image and then the type of sign is classified and provided to the decision making block; see paragraph 58-59 where the sign provides a classification between electronic and non-electronic ) and the sensor data including a plurality of traffic signs in surroundings of the autonomous vehicle in images detected by the sensors over a period of time; ;(see FIG. 1 where the camera 100 and the vision system can detect a type of a sign shape shown as 20e, 20d, 20c)

    PNG
    media_image3.png
    600
    534
    media_image3.png
    Greyscale

Stein is silent but Ewert teaches “…categorizing, by the one or more processors, one or more of the traffic signs as being unidentifiable or unknown when a sign type of the one or more of the traffic signs has a confidence level that does not meet a particular threshold level; (see abstract and paragraph 33-45 and claims 1-5; see paragraph 35 where vehicle 100 may fail to detect traffic sign 106 due to it being concealed at that moment or not clearly visible due to poor weather conditions. In this case, instead of a recognition signal 112, an uncertainty signal 120 is read in via an interface to optical sensor 104 of vehicle 100, uncertainty signal 120 representing an uncertainty in recognizing traffic sign 106 in road traffic. Position signal 116, i.e., a piece of information concerning an instantaneous position of vehicle 100, is subsequently provided directly at the interface to server 110, using uncertainty signal 120; the server may now transmit the correct sign from the map stored on server 110, via the car-to-X communication link to vehicle 100, at the correct point in time.)

    PNG
    media_image4.png
    571
    624
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    492
    610
    media_image5.png
    Greyscale
Stein discloses “…generating, by the one or more processors, (see FIG. 3, element 300 to detect signs on a processor) labels indicating one or more attributes associated with each of the traffic signs that has a confidence level that meets the particular threshold level (see FIG. 2 where a shape of the sign is determined and where the sign includes text and a two or three digit text on the sign and in FIG. 7 where the sign is not a no passing sign or an end sign and include digits and the device can determine a speed limit zone in blocks 442 and 444) and each of the traffic signs that has a confidence level that does not meet the particular threshold level; and(see FIG. 6 where the sign is determined to not be an electronic sign and also not a traffic sign and then control passes to block 499 where the sign is classified as not an electronic sign and not a traffic sign in blocks 499 and 410 and 405)
controlling, by the one or more processors, the autonomous vehicle based on the labels. , (see paragraph 29-32 where the device can be provided with an adaptive cruise control and prevents the vehicle from entering a one way street)           
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of Stein and the teachings of Ewert since Ewert teaches that a vehicle and image processor can determine a traffic sign and determine with high or low confidence the type of sign.  Then the autonomous vehicle based on the confidence can control a speed and a position of the vehicle based on the high confidence detection of the sign.  Signs with low confidence such as a traffic sign associated with a construction site that are not readily know can be provided to a server and the server can provide an identification of the sign with high confidence so as to control the vehicle safely in the autonomous mode of operation.  See paragraph 33-53 and claims 1-4 and the abstract of Ewert. 

In regard to claim 2 and 12, Stein discloses “2. (new) The method of claim 1, wherein the one or more attributes indicate a shape of the traffic signs. (see FIG. 2 where the camera 100 and the vision system can detect a type of a sign shape shown as 20e, 20d, 20c, 20b and 20a and the type of a shape of the sign being a hexagonal or rectangular or circular shape or a triangular shape or an upside down triangle shape 20c; see paragraph 50 where the sign is classified as a traffic sign type and the sign 20b in FIG. 2 is a traffic sign or a speed limit sign 20a).
Claims 3 and 13 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20080137908A1 to Stein et al. (hereinafter “Stein”) that was filed on 12-6-2007 and in further in view of United States Patent Application Pub. No.: US20190114493A1 to Ewert filed in 2017 and in further in view of U.S. Patent No.: US10670416B2 to Wheeler that was filed in 2016 (hereinafter “Wheeler”).

    PNG
    media_image6.png
    855
    646
    media_image6.png
    Greyscale

In regard to claim 3, and 13, Stein is silent but Wheeler teaches “…3. (new) The method of claim 1, wherein the one or more attributes indicate a color of the traffic signs.  (see col. 20, line 40-60 and FIG. 10a-b where the attributes are stored as 1. A planar traffic signs and 2. Having points, and 3. Vertices and color )”.
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of Stein and the teachings of WHEELER since WHEELER teaches that a vehicle can capture an image of an unknown sign. The image can be taken and the angle recorded. Then a shape of the sign can be taken including the points of the polygonal shape and vertices and the color and the text. This can be transmitted to a neural network to determine what the sign says and the placement of the sign in the 3d depth map.  The autonomous vehicle can then be piloted by reading the sign and then moving in a controlled fashion in response to the sign.  This neural network can provide an identification of the sign with high confidence so as to control the vehicle safely in the autonomous mode of operation. The traffic sign is, for example, a stationary polygon such that it may be defined by its vertices. To identify 920 the portion of the image corresponding to the traffic sign, an image classification model determines a location in the image that corresponds to the traffic sign. The image classification model also determines a polygon with minimal vertices which still encompasses the entirety of the traffic sign. In one or more embodiments, the image classification model utilizes a convolutional neural network to partition the image and more effectively locate the portion of the image which corresponds to the traffic sign. Additionally, the image classification model could implement additional layers in its convolutional neural network for identifying text within the traffic sign. The image classification model may also identify whether or not the traffic sign is obscured by other objects in the image. In one or more embodiments, the image detection submodule 470, having received 910 the image, identifies 920 the portion of the image corresponding to the traffic sign. See abstract and claims 1-10 and col. 1, line 8 to col. 2, line 10 of Wheeler. 

Claims 4-5 and 14-15 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20080137908A1 to Stein et al. (hereinafter “Stein”) that was filed on 12-6-2007 and in further in view of United States Patent Application Pub. No.: US20190114493A1 to Ewert filed in 2017. 

In regard to claim 4 and 14, Stein discloses “…4. (new) The method of claim 1, wherein the one or more attributes indicate text on the traffic signs. ”. (see FIG. 2 where the camera 100 and the vision system can detect a type of a sign shape shown as 20e, 20d, 20c, 20b and 20a and the type of a shape of the sign being a hexagonal or rectangular or circular shape or a triangular shape or an upside down triangle shape 20c; see paragraph 50 where the sign is classified as a traffic sign type and the sign 20b in FIG. 2 is a traffic sign or a speed limit sign 20a)” (See FIG. 2,where the sign is a warning zone of no trucks in block 22; see FIG. 10 where the sign can be no passing, or no entrance in block 468, 478, and a 3 digit or 2 digit speed limit zone and in paragraph 30 the adaptive cruise control can or cannot be adjusted based on the speed limit or passing or no passing based on a no passing zone).
In regard to claim 5 and 15, Stein discloses “…5. (new) The method of claim 1, further comprising:
determining, by the one or more processors, a sign type of one or more of the traffic signs; and
generating, by the one or more processors, one or more labels indicating the sign type. (See FIG. 2,where the sign is a warning zone of no trucks in block 22; see FIG. 10 where the sign can be no passing, or no entrance in block 468, 478, and a 3 digit or 2 digit speed limit zone and in paragraph 30 the adaptive cruise control can or cannot be adjusted based on the speed limit or passing or no passing based on a no passing zone).
Claims 6-7 and 16-17 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20080137908A1 to Stein et al. (hereinafter “Stein”) an in view of United States Patent Application No.: US20090074249A1 to Moed (hereinafter “Moed”) and in view of Ewert. 

    PNG
    media_image7.png
    864
    613
    media_image7.png
    Greyscale
 
In regard to claim 6 and 16, Stein is silent but Moed teaches “6. (new) The method of claim 1, wherein the confidence level is indicative of a probability that each of the labels is correct”. (See FIG. 3, where a sign candidate is located in block 317; and a confidence level for the candidate sign is made in block 315 and if it is high for 1. Pose, color and fascia features then a recognition result is made in block 360; and if there is a no to a confidence being high in any of the steps 316-352 then a no recognition of a sign is made in block 318 and then the method and processor will attempt to find trained sign features in block 314). 
US20090074249A1
          It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of Stein and the teachings of Moed since Moed teaches that a vehicle and image processor can determine a color of the candidate object sign and then if successful and then determine the pose and then determine a fascia features. If all indicate that there is a high level for a sign then a high confidence that it is a sign is provided and a recognition result is made in block 360.  However, if a low confidence is arrived at for any of the features of color, pose and fascia then a continued scanning is provided.  This can preserve the vehicle from damage and not control the vehicle based on an incorrect attribute and provides only a high confidence that a sign is recognized.    See paragraph 24-32 of Moed. 

In regard to claim 7, and 17, Stein is silent but Moed teaches “7. (new) The method of claim 1, further comprising:
storing, by the one or more processors, the labels in a database…. ”. (See FIG. 3, where a sign candidate is located in block 317; and a confidence level for the candidate sign is made in block 315 and if it is high for 1. Pose, color and fascia features then a recognition result is made in block 360; and if there is a no to a confidence being high in any of the steps 316-352 then a no recognition of a sign is made in block 318 and then the method and processor will attempt to find trained sign features in block 314).
          It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of Stein and the teachings of Moed since Moed teaches that a vehicle and image processor can determine a color of the candidate object sign and then if successful and then determine the pose and then determine a fascia features. If all indicate that there is a high level for a sign then a high confidence that it is a sign is provided and a recognition result is made in block 360.  However, if a low confidence is arrived at for any of the features of color, pose and fascia then a continued scanning is provided.  This can preserve the vehicle from damage and not control the vehicle based on an incorrect attribute and provides only a high confidence that a sign is recognized.    See paragraph 24-32 of Moed. 

Claims 8 and 18 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20080137908A1 to Stein et al. (hereinafter “Stein”) that was filed on 12-6-2007 and in further in view of United States Patent Application Pub. No.: US20190114493A1 to Ewert filed in 2017 and in further in view of U.S. Patent No.: US10670416B2 to Wheeler that was filed in 2016 (hereinafter “Wheeler”).
In regard to claim 8 and 18, Stein is silent but Wheeler teaches “….8. (new) The method of claim 7, further comprising:
comparing, by the one or more processors, attributes of an unfamiliar sign to the labels in the database; and
determining, by the one or more processors, a type and content of the unfamiliar sign based on a result of the comparison”.  (see col. 24, line 30 to col. 25, line 61). 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of Stein and the teachings of WHEELER since WHEELER teaches that a vehicle can capture an image of an unknown sign. The image can be taken and the angle recorded. Then a shape of the sign can be taken including the points of the polygonal shape and vertices and the color and the text. This can be transmitted to a neural network to determine what the sign says and the placement of the sign in the 3d depth map.  The autonomous vehicle can then be piloted by reading the sign and then moving in a controlled fashion in response to the sign.  This neural network can provide an identification of the sign with high confidence so as to control the vehicle safely in the autonomous mode of operation. The traffic sign is, for example, a stationary polygon such that it may be defined by its vertices. To identify 920 the portion of the image corresponding to the traffic sign, an image classification model determines a location in the image that corresponds to the traffic sign. The image classification model also determines a polygon with minimal vertices which still encompasses the entirety of the traffic sign. In one or more embodiments, the image classification model utilizes a convolutional neural network to partition the image and more effectively locate the portion of the image which corresponds to the traffic sign. Additionally, the image classification model could implement additional layers in its convolutional neural network for identifying text within the traffic sign. The image classification model may also identify whether or not the traffic sign is obscured by other objects in the image. In one or more embodiments, the image detection submodule 470, having received 910 the image, identifies 920 the portion of the image corresponding to the traffic sign. See abstract and claims 1-10 and col. 1, line 8 to col. 2, line 10 of Wheeler. 

Claims 9 and 19 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20080137908A1 to Stein et al. (hereinafter “Stein”) that was filed on 12-6-2007 and in further in view of United States Patent Application Pub. No.: US20190114493A1 to Ewert filed in 2017. 

In regard to claim 9 and 19, Stein is silent but Ewert teaches “…9. (new) The method of claim 1, wherein the controlling includes causing the autonomous vehicle to stop, change course or change speed upon encountering a traffic sign for which one or more labels have been generated. (see abstract and paragraph 33-45 and claims 1-5)
          It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of Stein and the teachings of Ewert since Ewert teaches that a vehicle and image processor can determine a traffic sign and determine with high or low confidence the type of sign.  Then the autonomous vehicle based on the confidence can control a speed and a position of the vehicle based on the high confidence detection of the sign.  Signs with low confidence such as a traffic sign associated with a construction site that are not readily know can be provided to a server and the server can provide an identification of the sign with high confidence so as to control the vehicle safely in the autonomous mode of operation.  See paragraph 33-53 and claims 1-4 and the abstract of Ewert. 
Claims 10 and 20 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20080137908A1 to Stein et al. (hereinafter “Stein”) that was filed on 12-6-2007 and in further in view of United States Patent Application Pub. No.: US20190114493A1 to Ewert filed in 2017. 

In regard to claim 10 and 20, Stein discloses “…10. (new) The method of claim 1, further comprising:
determining keywords from text or figures on one or more of the traffic signs, and determining content of the one or more of the traffic signs. (see FIG. 2 where a shape of the sign is determined and where the sign includes text and a two or three digit text on the sign and in FIG. 7 where the sign is not a no passing sign or an end sign and include digits and the device can determine a speed limit zone in blocks 442 and 444; see paragraph 14-15 and 38-41, and 44 where 1. A shape of the sign is determined, 2. A color of the sign is determined, and 3. Digits or text on the sign are determined, and 4. A location of the sign can be determined, for example ,there is no speed limit sign in Germany on certain roads and this can be excluded, and then a scoring is provided)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668